Citation Nr: 9900986	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety reaction, currently rated as 30 percent disabling.  



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from January 1964 
August 1966.

This case is before the Board of Veterans Appeals (Board) on 
appeal from a July 1996 rating decision of the RO which 
denied the veterans claim for a rating over 10 percent for 
service-connected anxiety reaction.  By rating action issued 
in December 1997, the RO increased the rating assigned for 
the disability from 10 to 30 percent.  



REMAND

The most recent medical evidence of record concerning the 
veterans psychiatric state is the report of a VA examination 
administered in November 1997 and records of VA treatment 
from March 1996 to February 1998.  The VA treatment records 
show numerous diagnoses of PTSD.  Over the years, the veteran 
has made many appointments with VA staff for psychiatric 
treatment and group therapy but has often failed to report 
for his scheduled appointments.  Additionally, the veteran 
has been less than welcoming to pharmaceutical treatment 
plans.  

In a July 1996 treatment report the examiner noted that, 
although the veteran could list things he enjoyed doing (such 
as hunting or working out), for the most part he has not 
engaged in these activities in several years.  That report 
shows an impression of PTSD with Major Depression.  A 
treatment record dated later that month notes the veteran 
suffered very intrusive flashbacks, nightmares, exaggerated 
startle, hypervigilance, and internal anger.  The report 
notes the veterans symptomatology worsened when he received 
a letter concerning an Agent Orange evaluation.  

In the report of the veterans November 1997 VA examination, 
the examiner diagnosed the veteran with PTSD and noted [the 
veteran] reports long-standing PTSD symptoms that determine 
quite functional impairment, especially in social 
relationships and in his work.  His Global Assessment of 
Functioning (GAF) score was reported to be 60.

A treatment report dated in January 1998 shows a diagnosis of 
chronic severe PTSD.  It further notes that the veteran 
lived alone and was not working and that he had experienced 4 
flashbacks in the prior week and nightmares on 4 of 7 nights.  
The veteran is also noted to complain of daily intrusive 
thoughts, hypervigilance, exaggerated startle, isolation (to 
the point that he has covered his windows with towels) and 
severe insomnia.  

At the veterans August 1998 hearing before a member of the 
Board, the veteran testified that, although he had worked 
over the years, the jobs had mostly been temporary 
construction jobs.  He testified to have had a couple 
hundred such jobs, but that he constantly lost them due to 
an inability to concentrate, uncontrollable bursts of anger, 
and nervousness so severe it made him shake (see page 4 of 
hearing transcript).  The veteran also testified to having 
been out of work for a long period of time and described an 
inability even to work on his own car due to flashbacks and 
nerves (see page 6 of hearing transcript).

Given the nature of the recently submitted medical evidence 
suggesting that the veterans service-connected psychiatric 
disorder had increased in severity, the Board finds that 
additional development is required prior to appellate 
handling of the claim for increase.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his service-connected psychiatric 
disorder since Decembe4r 1997.  After 
securing the necessary release, the RO 
should obtain copies of all records from 
any identified treatment source.  In 
addition, all VA treatment records for 
this period should be obtained.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of the 
service-connected psychiatric disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examine should report a 
full multiaxial diagnosis, to include a 
Global Assessment of Functioning score on 
Axis V.  The examiner also should comment 
on whether the service-connected disorder 
precludes the veteran from performing 
substantially gainful employment.  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the veterans claim.  
All indicated development should be 
undertaken.  If any benefit sought on 
appeal  remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 2 -
